.
                                                 ,



OFFICE~OF   THiZ’ATTORNEY   GENERAL   OF TEXAS
                     AUSTIN




        .

                                                     ._.
                                                     Ti
           hrticfa 3537, 2. 5.. 1925, fi;:no                          tk3 cs2fensntP2n
&CJ thij CClll!?.‘;~          j’CZ!hf3 norvIc33,
                  ,?f;TX?rj?i?l’                                      ‘CPCEdtipxl tS3
XJ?l~:~Of tjjts x>i?ti?3r’ZT
                           .z.lSa:C$2.j.
                     Srticlo      3538 ~rovldao:
                      was      Coq&zwlll?r,       ou’rcacipt      or tics rolls,
          chsll glvs tha uaScGsor an 0rGcr oa tha coLlsctor
           or his cobnty for the euount due hisz by ths Stats
          .for-aateasixx    ttz State taxeo:r to bo pid cut of
           tho’first   aoixty 00uaOt6a fcr,thztyar.     . . .*

                     Article      3391 p;rovidon:
                      ”           631 fdco'due
                                            co>lactcd, as
                                                       ~~~38not
          c;hom        iu*&           by ‘Article 297,
                                  rapart    required
      still be. collected by t&s iifficor to \rhoeaoffice                                      .
      ttm foes wxrwl,     end sh3l.l be dlspcisad of by
      oold officer   ia eccordqm .r.%th tho prooloicns
      of this Act. . . .”
    .~ .
            Th9 ophlon of Aseh+4nt 2..ttornoy Ceasral X~s08,
i;l Fsbz&y ,153$i, reforrad. to in your lottcr,     xuled. that
*all tees due and not collectofi ~%hezi;t.ha orficial   earnlz~
the sous zqtilrx~ frtx offlco   skuld &a.colle.ctsd by ths
prooant           lneudw3t        of ths    ofZim*      ) l%P,    a’s t&2   f5u~2!0~0‘Ccnlrt
5316 in Xllls                 Ccunty v. ‘ilhq?a0n,         66 9. $1. 4%
             T’h~tlpson hlpa caesed to be tho ‘offioer    to
     W~GS~ofmo         ths .ma +w2ruod~, ati haa,nc a~-
     thority to collsct the ~~oonay      .after ha aeut ixat
     O+-
      L ocflce.      ‘i”kzt duty dcvolrsd uponhIs snoceoscr.
   . v..”         .
             T&o psi~~iple announced there& ie controlll~         in
tha Lrtntont CBE~.,ana tharofors       it 1s ttx+ opinion of this
espnrtwnt that ths order providsil ‘far In l       rticls  3538, eupzii, -
hXl0         .bo ,C%VG~ t9 ::r.-                   SUCCESSOR,vii0%iLl bo
                                           ~:~lzzo~d's                                 tie
lncuxb6nt of the cf~ici st tira the                            t&3 a33ess2i;at rolls      are
flldd *itit you.       .
                               .
            ..




                          Axtsm
                              3cadl9-a
                                AssLstont




                                basistar&   :




                                            .
             -.




                           ._



             .

                  .
                      .
”   .



        f